Citation Nr: 0935760	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disability, and if 
so, whether service connection is warranted.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from April 1958 to 
January 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2004 and March 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The March 2004 decision, in relevant part, granted 
service connection for bilateral hearing loss and assigned an 
initial 0 percent (i.e., noncompensable) rating for the 
condition retroactively effective from January 17, 2003, the 
date of receipt of the Veteran's claim.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (indicating when this occurs VA 
adjudicators must consider whether his rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).  

The March 2005 decision confirmed and continued a prior, 
September 2003, denial of the claim for service connection 
for a back disability.

The RO has since issued another decision in April 2005, 
during the pendency of this appeal, concluding there was 
clear and unmistakable error (CUE) in the March 2004 decision 
and, as a consequence, increasing the initial rating for the 
bilateral hearing loss to 10 percent with the same 
retroactive effective date of January 17, 2003.  The RO also 
granted service connection for tinnitus and assigned a 10 
percent initial rating, also retroactively effective from 
January 17, 2003.  The Veteran has continued to appeal, 
requesting an even higher rating for his bilateral hearing 
loss.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating he is presumed to be seeking the highest possible 
rating unless he expressly indicates otherwise).  There is no 
higher rating for his tinnitus, however.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008).  See also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).



In this decision, the Board is reopening the claim for 
service connection for a back disability on the basis of new 
and material evidence.  But the Board is then remanding this 
claim, as well as the claim for a higher initial rating for 
the bilateral hearing loss, to the RO via the Appeals 
Management Center (AMC) for further development before 
adjudicating these claims on the underlying merits, i.e., on 
de novo basis.


FINDINGS OF FACT

1.  In September 2003, the RO denied the Veteran's claim for 
service connection for his back disability.  The RO sent him 
a letter on September 11, 2003 notifying him of that decision 
and apprising him of his procedural and appellate rights, 
but he did not appeal.  Instead, more than one year later, on 
September 30, 2004, he filed a petition to reopen this claim.

2.  Additional evidence received since that initial September 
2003 decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's September 2003 decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  But new and material evidence has been submitted since 
that September 2003 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the Veteran of the type of evidence 
needed to substantiate a claim, including in terms of 
apprising him of whose specific responsibility, his or VA's, 
it is for obtaining supporting evidence.  38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The VCAA also requires that VA apprise the Veteran of all 
elements of a claim, including regarding the downstream 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the Veteran of the specific reasons 
for the prior denial.  See also VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this juncture whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the Veteran because that 
determination is better made once the additional development 
on remand is completed.  See Shinseki v. Sanders, 556 U. S. 
___ (2009) (holding that a presumption of prejudice with 
regard to deficient VCAA notice placed an "unreasonable 
evidentiary burden upon the VA..." [slip. op. at 11], and 
reiterating that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice")).

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Back Disability

The RO initially considered - and denied, this claim in 
September 2003.  As cause for denying this claim, the RO 
pointed out there was (at least at that time) no evidence 
establishing the Veteran had a then current back disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has 
it;without this minimum level of proof, there is no valid 
claim).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability); and Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

In denying the claim, the RO acknowledged the Veteran's 
service treatment records were unavailable and, therefore, 
could not be considered.  But those records, 
even if available, could not have shown the required then 
current disability because his military service had ended 
many years earlier in January 1959.

The RO sent the Veteran a letter on September 11, 2003 
notifying him of that decision and apprising him of his 
procedural and appellate rights, but he did not appeal.  So 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

If, however, there is new and material evidence, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Also, if his previously 
missing service treatment records are obtained, this, too, 
would require reopening the claim.  38 C.F.R. § 3.156(c).

The Veteran filed his petition to reopen this claim on 
September 30, 2004.  For petitions to reopen, as here, filed 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the September 2003 denial consists of 
VA medical reports, private medical reports, and lay 
statements.  All of this additional evidence is new in the 
sense that it has not been submitted to VA before and, thus, 
never considered.  The medical reports are also material, 
however, because they relate to an unestablished fact 
necessary to substantiate this claim.  38 C.F.R. § 3.156(a).  
Specifically, these physicians' reports diagnose degenerative 
disc disease based on the results of X-rays.  So the Veteran 
now has the required proof of current disability.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

And furthermore, as indicated in Evans v. Brown, 9 Vet. App. 
273, 284 (1996), the newly presented evidence need not be 
probative of all the elements required to grant the claim, 
just probative of each element that was a specified basis for 
the last disallowance.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court reiterated this, 
noting that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108.  It now must be readjudicated 
on the underlying merits, i.e., on a de novo basis.  But, as 
mentioned, this will be temporarily deferred pending 
completion of the additional development of the claim on 
remand.


ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for a 
back disability is granted subject to the further 
development of this claim on remand.


REMAND

Regrettably, the Board must remand the claims concerning the 
back disability and bilateral hearing loss for further 
development and consideration.  Although the Board sincerely 
regrets this additional delay, it is necessary to ensure 
there is a complete record upon which to decide these claims 
so the Veteran is afforded every possible consideration.

In regards to the Veteran's claim for service connection for 
his back disability, he recently submitted a June 2008 
private medical record from Dr. L.J.  This record indicates 
the Veteran reportedly injured his back in an industrial 
accident in 1953, which, if true, was before he served in the 
military from April 1958 to January 1959.  The record also 
suggests he may be receiving Workers' Compensation as a 
result of that injury and that Dr. L.J. may possess 
additional treatment records concerning the Veteran.  
Therefore, these additional records must be obtained before 
deciding this appeal or at least attempts made to obtain 
them.  38 C.F.R. § 3.159(c)(1), (c)(2) and (c)(3).

Additionally, according to McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a medical examination for 
a nexus opinion when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms 
of a disability may be associated with the Veteran's service 
or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

As already explained, based on the results of X-rays, the 
Veteran has received a diagnosis of degenerative disc disease 
of his back.  In regards to a relevant injury in service that 
could account for this diagnosis, the Board sees the RO made 
several attempts to obtain the Veteran's service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC), a military records repository.  The NPRC responded 
that, after several searches, the records were not available.



The RO also made several attempts to obtain the Veteran's 
STRs directly from the Fort Hood Medical Hospital in Texas.  
But officials there also responded that these records are not 
available.  Under these circumstances, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

To try and compensate for his missing STRs, the Veteran has 
submitted statements, as well as statements from two men who 
reportedly served in the military with him.  These statements 
indicate the Veteran injured his back and received treatment 
from 1958-59 during his basic training in Fort Hood, Texas.  
He says the injury occurred on a tailgate of a personal 
carrier, and that he was given a profile number of 4.

Since there is evidence of current disability - namely, 
degenerative disc disease, and competent lay evidence of a 
relevant injury in service (also before service), an opinion 
is needed regarding whether the Veteran's current back 
disability is a residual of the purported injury in service 
or, instead, more likely the result of other unrelated 
factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran must be sent a letter that complies 
with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar 
as notifying him of all elements of his claim for service 
connection for a back disability, including concerning the 
downstream disability rating and effective date.



In regards to his other claim - for an initial rating higher 
than 10 percent for his bilateral hearing loss, records show 
the Veteran last had a VA compensation and pension 
examination (C&P exam) in October 2003.  And even then, 
the examination was primarily for a medical nexus opinion 
concerning the cause of his bilateral hearing loss - and in 
particular, whether it is related to his military service.  
But service connection since has been granted and the more 
determinative issue now is the severity of the condition, no 
longer its cause.

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

So the Veteran needs to be reexamined to assess the severity 
of his hearing loss.

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the evaluation.  At present there is no indication of the 
functional effects the Veteran experiences as a result of his 
bilateral hearing loss - including, for example, in his day-
to-day activity and civilian occupation.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), in terms of apprising him of 
all elements of his claim for service 
connection for a back disability, 
including regarding the downstream 
disability rating and effective date.

2.  Contact the Veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who have 
treated him for his back disability since 
1953.  With any necessary authorization, 
all outstanding records should be 
requested and obtained, including, but not 
necessarily limited to, any additional 
treatment records in the possession of Dr. 
L.J.

The efforts to obtain these records should 
be documented, and any evidence received 
in response to this request should be 
associated with the claims folder for 
consideration.  If attempts to obtain 
these records are unsuccessful, and 
further attempts to obtain them would be 
futile, then also document this in the 
file and notify the Veteran accordingly.

3.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not 
(50 percent or more probable) his current 
back disability of degenerative disc 
disease is attributable to his 
military service - and, in particular, to 
his purported 1958-59 injury in Fort Hood, 
Texas.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should consider, as well, 
whether there is clear and unmistakable 
evidence the Veteran had a back disability 
prior to beginning his military service 
as a result of the industrial accident in 
1953, and if he did, whether there also is 
clear and unmistakable evidence this pre-
existing condition was not aggravated 
during or by his military service beyond 
its natural progression.

The term "clear and unmistakable evidence" 
means "with a much higher certainty than 
'at least as likely as not' or 'more 
likely than not.'"

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on this claim.



4.  Also schedule the Veteran for another 
C&P audiological examination to assess the 
current severity of his bilateral hearing 
loss.

Have the designated examiner review the 
claims file, including a complete copy of 
this remand, for the pertinent medical and 
other history.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the applicable frequencies.  

In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the hearing 
disability in the final report of the 
evaluation, including specifically the 
effect of the Veteran's hearing loss on 
his ability to communicate via the 
telephone and the impact of this on his 
employability and civilian occupation.  As 
well, the examiner should address whether, 
and to what extent, the Veteran's 
bilateral hearing loss decreases his 
ability to communicate effectively with 
other people.  In addressing the 
functional effects of the hearing loss on 
the occupational functioning generally, 
the examiner should consider the Veteran's 
employment history, educational 
background, and day-to-day functioning in 
relation to his bilateral hearing loss.  
In forming the opinion, the examiner 
should disregard both the age and any 
nonservice-connected disabilities of the 
Veteran.  All opinions must be supported 
by a clear rationale, if necessary with 
citation to relevant medical findings.

5.  Then readjudicate the Veteran's claims 
in light of any additional evidence.  If 
the claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


